Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00302-CV

  Susan Janysek PAULER, as Trustee of the Janysek Survivor’s Trust and as Co-Trustee of the
  Janysek Family Mineral Trust, Richard J. Janysek, as Trustee of the Janysek Survivor’s Trust
   and as Trustee of the 2015 Janysek Family Mineral Trust, Patrick Janysek, as Trustee of the
 Janysek Survivor’s Trust and as Trustee of the 2015 Janysek Family Mineral Trust, Stephen M.
Janysek, as Trustee of the 2015 Janysek Family Mineral Trust, Lucy Janysek Matejek, as Trustee
   of the 2015 Janysek Family Mineral Trust, Kathryn Janysek Kopecki, as Trustee of the 2015
Janysek Family Mineral Trust, Michael J. Janysek, as Co-Trustee of the Janysek Family Mineral
 Trust, Clare Janysek Smith, as Co-Trustee of the Janysek Family Mineral Trust, and Vincent G.
                 Janysek, Jr., as Co-Trustee of the Janysek Family Mineral Trust,
                                            Appellants

                                               v.

   M & L MINERALS, LP, Dorothy Moczygemba, Wilbert Lee Moczygemba, Alvin D.
Moczygemba, Evelyn Michalec, Gene Moczygemba, EWIT Woelfel LP, Lori Wiatrek, Barbara
  Banduch, Albert Janysek, Lorraine Janysek, Deborah Arfele, Martin Jendrusch, Bernadette
 Jendrusch, Alan Jendrusch, Denise Jendrusch, Carol Wehlmann, Helen Malik, Carl Janysek,
Donna M. Perry, Bennie J. Janysek, Concho Royalty Company, LP, Vivian Janysek, Timothy
                      Janysek, Jarrett Janysek, and Nicholas Janysek,
                                          Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 18-05-00124-CVK
                         Honorable Russell Wilson, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, we withdraw our May 12, 2021 opinion
and judgment in this case, REVERSE the judgment of the trial court, RENDER judgment that
appellees M&L Minerals, LP, Dorothy Moczygemba, Wilbert Lee Moczygemba, Alvin D.
Moczygemba, Evelyn Michalec, Gene Moczygemba, EWIT Woelfel LP, Lori Wiatrek, Barbara
Banduch, Albert Janysek, Lorraine Janysek, Deborah Arfele, Martin Jendrusch, Bernadette
Jendrusch, Alan Jendrusch, Denise Jendrusch, Carol Wehlmann, Helen Malik, Carl Janysek,
Donna M. Perry, Bennie J. Janysek, and Concho Royalty Company, LP take nothing on their claim
                                                                                04-20-00302-CV


for declaratory relief, and REMAND the cause to the trial court for further proceedings on
appellants’ outstanding counterclaims, if any, consistent with this court’s opinion.

      It is ORDERED that appellants recover their costs on appeal from appellees.

      SIGNED July 7, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice




                                            -2-